Citation Nr: 0416156	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1999, for the assignment of a 10 percent disability 
evaluation for right wrist scar residuals.  

2.  Entitlement to an increased evaluation for residuals of a 
postoperative fracture of the right wrist with degenerative 
joint disease right radius, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that in its January 2000 rating 
determination, the RO denied service connection for a right 
arm condition secondary to his service-connected right wrist 
fracture.  Thereafter, the veteran perfected this issue for 
appeal.

In a June 2001 rating determination, the RO granted service 
connection for right lateral epicondylitis and right shoulder 
impingement syndrome, both as secondary to the veteran's 
service-connected disability of status post excision of the 
right distal ulna, with ulnar subluxation, severe 
degenerative joint disease of the right wrist, and assigned a 
10 percent disability evaluation for each.  This constitutes 
a full grant of the benefit sought on appeal and these issues 
will no longer be addressed.  


REMAND

A review of the record demonstrates that on his April 2000 
substantive appeal form, the veteran checked the boxes 
indicating that he desired to appear before a Member of the 
Board (now known as a Veterans Law Judge) at the local VA 
office.  The veteran requested that the hearing take place 
via teleconference at the RO.  

In an undated statement in support of claim, the veteran also 
requested a hearing at the RO before a hearing officer.  

In May 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  There was no reference 
made at that time to the veteran's request for a 
videoconference hearing before a Veterans Law Judge at the 
local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, he has not withdrawn his request 
for a hearing before a Veterans Law Judge via videoconference 
at the local RO.

Moreover, on a VA Form 8, Certification of Appeal Form, dated 
in December 2003, it was noted that the requested hearing 
before a Veterans Law Judge had not yet been held.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the Los 
Angeles RO before a Veterans Law Judge.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


